                Case: 19-10047       Doc: 18      Filed: 04/09/19      Page: 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:                                        )
      ALISA MARIE LUDOLPH,                    )       Case No. 19-10047-SAH
                                              )       Chapter 7
               Debtor(s).                     )

        TRUSTEE’S MOTION TO TURN OVER PROPERTY OF THE ESTATE
                  AND INCORPORATED BRIEF IN SUPPORT
               AND NOTICE OF OPPORTUNITY FOR HEARING

       COMES NOW, Lyle R. Nelson, Trustee, and hereby files his Motion directing the Debtor(s),

Internal Revenue Service, Oklahoma Tax Commission and/or any party in possession of Estate

property to turn over to the Trustee certain property. In support of his Motion, the Trustee would

state as follows:

       1.      The Estate includes tax refunds. 11 U.S.C. Section 541(a). Title 11 U.S.C. Section

542(a) requires that any party holding Property of the Estate to turn over such Property to the

Trustee. The Trustee has previously directed the Debtor(s) orally and in writing to turnover the 2018

federal tax refunds in the amount of $4,932.00 and state tax refunds in the amount of $742.00. The

Trustee seeks an Order directing the Debtor(s) to turnover to the Trustee the 2018 tax refunds.

                                       BRIEF IN SUPPORT

       The property of the Estate includes the property referenced. Section 542 of the Code requires

any party holding property of the Estate to turn that property over to the Trustee.

       WHEREFORE, premises considered, the Trustee requests that the Court issue its Order

consistent with the Trustee’s request herein, and for such other and further relief as is just and

appropriate.
                Case: 19-10047         Doc: 18     Filed: 04/09/19       Page: 2 of 3




                        NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to grant
the requested relief, or you wish to have your views considered, you must file a written response or
objection to the requested relief with the Clerk of the United States Bankruptcy Court for the
Western District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102 no later
than 14 days from the date of filing of this request for relief. You should also serve a file stamped
copy of your response or objection to the undersigned movant/movant’s attorney [and others who
are required to be served] and file a certificate of service with the Court. If no response or objection
is timely filed, the Court may grant the requested relief without a hearing or further notice.

The 14 day period includes the three (3) days allowed for mailing provided for in Bankruptcy
Rule 9006(f).
                                           Respectfully submitted,


                                               s/ Lyle R. Nelson
                                               Lyle R. Nelson, Trustee OBA#10914
                                               Two Leadership Square, Suite 1300
                                               211 N. Robinson
                                               Oklahoma City, OK 73102
                                               (405) 232-3722 Phone
                                               (405) 232-3746 Facsimile
                                               Email: lyle@lylenelsonlaw.com
                                               TRUSTEE

                               CERTIFICATE OF SERVICE
       I hereby certify that on the 9th day of April, 2019, a true and correct copy of the Motion to
Turnover was electronically served upon the following using the Court’s CM/ECF system:
U.S. Trustee
Attorney Patrick E. Moore

       Further, I certify that on the 9th day of April, 2019, a true and correct copy of the Motion to
Turnover was forwarded via U.S. Mail, first class postage prepaid and properly addressed, to the
following at the addresses shown below:

Debtor
Alisa Marie Ludolph
1324 NW 81st St
Oklahoma City, OK 73114

Oklahoma Tax Commission
100 North Broadway Ave. Suite 1500
Oklahoma City, OK 73102
              Case: 19-10047       Doc: 18   Filed: 04/09/19   Page: 3 of 3




Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service
55 N. Robinson
Stop 5024 OKC
Oklahoma City, OK 73102

                                         s/Lyle R. Nelson
                                         Lyle R. Nelson
